FILED
                           NOT FOR PUBLICATION                                 JUL 15 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT

S. P., by Edward Parks, her next friend and      No. 10-35000
parent; EDWARD PARKS; EVELYN
PARKS,                                           D.C. No. 3:09-cv-00092-HRH

              Plaintiffs - Appellants,
                                                 MEMORANDUM*
  v.

NATIVE VILLAGE OF MINTO; MINTO
TRIBAL COURT; KEN SALAZAR,
Secretary of the Interior; LARRY ECO
HAWK, Assistant Secretary of the Interior
for Indian Affairs; U.S. DEPARTMENT
OF THE INTERIOR,

              Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Alaska
                H. Russel Holland, Senior District Judge, Presiding

                        Argued and Submitted May 4, 2011
                               Anchorage, Alaska

Before: ALARCÓN, GRABER, and BYBEE, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Plaintiffs-Appellants S.P., Edward Parks, and Evelyn Parks appeal an order

of the district court dismissing the case under the abstention doctrine established

by Younger v. Harris, 401 U.S. 37 (1971). Appellants argue that Defendant-

Appellee Native Village of Minto (“Minto”) and its tribal court lacked jurisdiction

to make a custody determination concerning his child. The district court abstained

under Younger, citing ongoing custody proceedings in Alaska state court. We

affirm.

          The Younger question arises when disposition of a federal case “would have

the same practical effect on [a] state proceeding as a formal injunction.”

Gilbertson v. Albright, 381 F.3d 965, 977–78 (9th Cir. 2004) (en banc).

Abstention “is required if . . . state proceedings (1) are ongoing, (2) implicate

important state interests, and (3) provide the plaintiff an adequate opportunity to

litigate federal claims.” Hirsh v. Justices of Sup. Ct. of Cal., 67 F.3d 708, 712 (9th

Cir. 1995) (per curiam) (citing Middlesex Cnty. Ethics Comm. v. Garden State Bar

Ass’n, 457 U.S. 423, 432 (1982)). Appellants concede that the three Younger

factors have been met and challenge the district court’s decision only by claiming

that a decision on the merits would not functionally enjoin the Alaska state court

proceedings.




                                           2
      Although the federal and state cases involve different parties and initially

appear to implicate different issues, the federal questions presented in this case are

unquestionably intertwined with the questions posed in the state case. Most

significantly, as Parks himself has pointed out before the Alaska Superior Court,

determining whether Minto and its tribal court have jurisdiction over S.P. under the

Indian Child Welfare Act of 1978 (“ICWA”) is critical to determining whether

Alaska courts are obligated to give full faith and credit to the tribal court’s

judgment. Parks also presented arguments before the state court claiming that the

Department of the Interior’s recognition of Minto as a federally recognized tribe

was invalid. In denying a motion to dismiss, the state court explicitly assumed that

appellants’ federal claims were “preserved . . . for decision in the superior court”

and could therefore be re-litigated.1 It is clear, then, that the state court views

resolution of appellants’ federal claims as part of the overall child custody

proceeding. Accordingly, a decision on the merits by a federal court would “have

the same practical effect on the state proceeding as a formal injunction” because it

would prevent the state court from reaching different legal conclusions.




      1
         This ruling actually favored appellants because it permitted them to
relitigate the issue of tribal jurisdiction in state court.

                                            3
Gilbertson, 381 F.3d at 977–78. Thus, the district court’s decision to abstain under

Younger was appropriate.

      In light of our disposition, we do not address whether the Alaska court’s

decision affects appellants’ reservation of certain federal questions under England

v. Louisiana State Board of Medical Examiners, 375 U.S. 411 (1964), nor do we

address whether the appellants were required to exhaust their remedies before the

Minto Tribal Court.

      AFFIRMED.




                                         4